Citation Nr: 1423813	
Decision Date: 05/27/14    Archive Date: 06/03/14

DOCKET NO.  08-32 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a prostate disorder (diagnosed as prostate hypertrophy and prostatitis), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Jenkins, Associate Counsel 


INTRODUCTION

The Veteran had active duty service from October 1967 to October 1971.

The issue of entitlement to service connection for a prostate disability comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The development actions requested in the Board's January 2012 remand were not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of all prior remands.  Accordingly, in the present case, the development specified in the Board's prior remand directives must be substantially complied with prior to adjudication.

The Board's January 2012 remand found that the October 2009 VA examination report was inadequate for adjudicating the Veteran's claim.  Accordingly, the claim was remanded for an addendum opinion.  As the October 2009 examiner was unavailable to provide an addendum opinion, the Veteran was provided another VA examination in February 2012.  

The Board finds that the February 2012 examination report is also inadequate for adjudicating the Veteran's claim.  Specifically, the Board notes that in his notice of disagreement the Veteran stated that he was possibly exposed to Agent Orange and that he therefore should be given the benefit of the doubt.  Resolving any ambiguity in the Veteran's favor, the Board finds that the Veteran has raised the issue of service-connection for a prostate disorder, to include as due to in-service herbicide exposure.  The Board notes that the Veteran served during the Vietnam era.  Furthermore, an August 1969 service treatment record was stamped with 3d Field Hospital, Saigon, Vietnam.  Therefore, pursuant to 38 U.S.C.A. § 1116(f) (2013), herbicide exposure is presumed.

Although the Veteran's diagnosed disabilities of prostate hypertrophy and prostatitis are not among the diseases recognized under 38 C.F.R. § 3.309(e) (2013), as a disease associated with herbicide exposure, the Board is nonetheless obligated to fully consider the Veteran's service connection claim on a direct basis Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Although the October 2009 and February 2012 VA examiners noted that the Veteran reported exposure to Agent Orange, neither examiners' opinion nor rationale addressed whether the Veteran's current prostate disorder was etiologically related to his presumed in-service herbicide exposure.  As the Veteran has raised herbicide exposure as a possible direct cause of his current prostate disorder, a medical opinion is needed to address the Veteran's contention.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain all treatment records for the Veteran from April 2014 to present from the VA Medical Center (VAMC) in Shreveport, Louisiana, including records from any associated outpatient clinic.

2.  Thereafter, obtain an addendum opinion from the VA examiner who authored the February 2012 examination report, or, if the February 2012 VA examiner is unavailable, from another appropriate VA examiner.  The claims file and a copy of this remand must be made available for review, and the examination report must reflect that review of the claims file occurred.  The examiner should opine whether it is at least as likely as not (i.e. a 50 percent probability or more) that the Veteran's prostate disorders (prostate hypertrophy, chronic prostatitis, currently in remission, and elevated prostate-specific antigen level), are etiologically related to active service, to include as due to presumed in-service herbicide exposure, or otherwise related to any event, injury, or disease in service.  

3.  Thereafter, the RO should readjudicate the issue on appeal.  If the benefit sought is not granted, issue a Supplemental Statement of the Case and afford the Veteran and his representative an appropriate opportunity to respond.  The case should then be returned to the Board, as warranted.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

